     Case 2:19-cv-01862-JAM-DMC Document 33 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELDON RAY NEWSOME,                              No. 2:19-CV-1862-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CHERYL INNIS-BURTON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Plaintiff’s motion for extension of time to file dispositive

19   motions until the Court rules upon Plaintiff’s pending motion to compel. ECF No. 32. Plaintiff

20   filed a motion to compel discovery on January 28, 2021. ECF No. 30. Defendant opposes the

21   motion. ECF No. 31. The current deadline to file dispositive motion s is February 22, 2021. For

22   good cause shown, the Court will construe Plaintiff’s motion as a motion to vacate the current

23   dispositive motion deadline. The Court vacates the current dispositive motion deadline and will

24   reset the deadline when the Court rules upon the motion to compel.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-01862-JAM-DMC Document 33 Filed 02/17/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1. The current dispositive motion deadline of February 22, 2021 is VACATED.

 3                 2. The Court will reset the dispositive motion deadline when it rules upon

 4   Plaintiff’s pending motion to compel.

 5

 6   Dated: February 17, 2021
                                                         ____________________________________
 7                                                       DENNIS M. COTA
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
